Citation Nr: 0423282	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  97-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee injury with traumatic arthritis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder, as secondary to the veteran's service connected 
left knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Esq.  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from January 1976 to January 
1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in November 1996 and July 1998, which denied the 
claimed benefits.

The issue of entitlement to an increased rating for a 
service connected left knee injury with traumatic arthritis 
was remanded by the Board in March 1999.  This issue as well 
as the issue of entitlement to service connection for a 
right knee disorder, as secondary to the veteran's service 
connected left knee injury with traumatic arthritis, was 
remanded by the Board in March 2000.  In July 2003, the 
Board rendered a decision denying both issues.  

In April 2004, however, the July 2003 Board decision was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court) and the matter was remanded pursuant to 
38 U.S.C.A. § 7252(a) for readjudication consistent with the 
joint motion filed by the parties in the appeal.  


REMAND

The joint motion for remand stated that VA failed to fulfill 
its duty to assist the appellant in obtaining evidence 
necessary to substantiate his claim and, further, that the 
Board failed to provide an adequate statement of its reasons 
and bases for the finding that the duty to assist had been 
fulfilled.  Specifically, the motion referred to records from 
Richland Memorial Hospital that have not been associated with 
the claims folder.  It was pointed out that the request for 
the records misidentified the veteran in that his last name 
was spelled incorrectly.  

Under 38 C.F.R. § 3.159(e), the RO must inform the appellant 
of VA's inability to obtain the veteran's treatment records 
from Richland Memorial Hospital.  In this case, the appellant 
has not been so informed.  On remand, the RO should ensure 
that all identified private health care providers have either 
been obtained, or are unobtainable.  In addition, the 
appellant should be informed of all private health care 
providers whose records are deemed to be unobtainable in 
compliance with 38 C.F.R. § 3.159(e).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  This is to include 
requesting that the veteran submit to VA 
any evidence in his possession pertaining 
to the claim on appeal.  The RO should 
also ensure that compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), has been accomplished.

2.  The RO should ensure that the records 
of all identified private health care 
providers have either been obtained, or 
are unobtainable.  In order to comply 
with the joint motion, another attempt 
should be made to obtain records from 
Richland Memorial Hospital concerning 
treatment of the veteran since January 
1970.  The RO should ensure that the 
veteran's name is spelled correctly in 
making this request.  If any records from 


identified private health care providers 
are deemed to be unobtainable, to include 
records from Richland Memorial Hospital, 
the appellant should be so informed.  The 
letter must inform the appellant of what 
efforts VA made to obtain the records, 
and a description of any further action 
VA will take regarding the claim, 
including notifying the appellant that VA 
will decide the claim based on the 
evidence of record unless he submits the 
records from Richland Memorial Hospital 
(as well as any other identified private 
health care provider whose records are 
deemed to be unobtainable).  In this 
regard, the appellant should be informed 
that he is ultimately responsible for 
providing the evidence.  

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required on the part of the veteran unless he receives 
further notice.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




